DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim requires the door to be configured to open when the plunger is inserted into the extrusion body; however, applicant’s specification and figures demonstrate and enable a door (117) which opens when the shaft meets the interface (116) due to the compression of a spring (118) within the toy.  The plunger is explicitly not couple to the extrusion tube at the time of placing the tube in the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 13, the claim is directed towards a method of extruding a moldable material in a toy system; however, the claim contains a limitation directed towards a method of using an extruded moldable material by requiring the extruded moldable material to be applied to “a separate object”.  It is unclear as to how this limitation modifies the method of extruding a moldable material, and whether the claim is a positive limitation on the method.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-12, 14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zaruba et al. (PN 4623319).
With regards to claims 1 and 17, Zaruba teaches a toy system comprising a toy body comprising an interface (134) an extrusion body (150) comprising a sidewall that defines an open interior region, wherein the sidewall extends from a first end (bottom) to a second end (top), at least one of the first and second ends configured to attached to the interface (Fig. 8, 10) and in which the sidewall contains extrusion features (162, 163, 164, 166, 168) and a plunger (192) configured to move in the interior region (Fig. 10) and to force a moldable 
With regards to claim 2, Zaruba teaches that moldable material is capable of passing through the extrusion features along a direction that is substantially perpendicular to a direction of motion of the plunger (Fig. 10).
With regards to claim 3, openings shown in the element 150 of Zaruba are interpreted to read upon being “slot shaped”.
With regards to claim 4, Zaruba teaches a control system (mask 170) coupled to an output device (150) of the toy body.
With regards to claim 6, Zaruba teaches that the second end is made of material impermeable to the moldable material as it is forced out of the openings.
With regards to claims 7 and 8, Zaruba teaches that the extrusion body comprises a cylindrical tube lower portion (150).
With regards to claim 9, Zaruba teaches that the device is capable of working upon clay (col 5 ln 35), and is interpreted as capable of working upon dough.
With regards to claims 10 and 19, Zaruba teaches that the first end is open and the second end is open due to the openings at the top (Fig. 8-10).
With regards to claim 11, Zaruba teaches a method of extruding moldable material comprising placing a moldable material in an interior of an extrusion body, inserting a plunger into the extrusion body and applying pressure to the plunger to cause the moldable material to be forced through at least one 
With regards to claim 12, Zaruba teaches that moldable material is capable of passing through the extrusion features along a direction that is substantially perpendicular to a direction of motion of the plunger (Fig. 10).
With regards to claim 14, Zaruba teaches that the extruded material decorates the exterior of the extrusion body in the form of a face (col 5 ln 35-57).
With regards to claim 16, Zaruba teaches that the plunger pressed the material until the material presses against an impermeable barrier that forces the material through extrusion openings (Fig. 8-10).
With regards to claim 18, Zaruba teaches accessories such as a mask that interact with the extruded moldable material (Fig. 8-10).




Claim(s) 1-4, 6, 7, 9, 11, 12, 14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kreuzer (PN 7275924).
With regards to claims 1 and 17, Kreuzer teaches a toy system comprising a toy body comprising an interface (12) an extrusion body (60) comprising a sidewall (68) that defines an open interior region, wherein the sidewall extends from a first side to a second side of the extrusion body, both of which are attached to the interface and the sidewall defines extrusion features (based upon 
With regards to claim 2, Kreuzer teaches that a direction of travel of the plunger incudes down during the stroke and the material passes through the extruded feature in a direction perpendicular to downward (Fig. 1-7).
With regards to claim 3, the extrusion feature (68) of Kreuzer is interpreted as slot shaped.
With regards to claim 4, Kreuzer teaches a control system coupled to an output device on the toy body (Fig. 8).
With regards to claim 6, Kreuzer teaches that the extrusion body is impermeable to a moldable material as the material is forced out of the extrusion orifice (Fig. 7).
With regards to claim 7, Kreuzer teaches a tube (Fig. 6). 
With regards to claim 9, Kreuzer is capable of working upon clay or dough (col 1 ln 10-53).
With regards to claim 11, Kreuzer teaches a method of extruding moldable material comprising placing a moldable material in an interior of an extrusion body, inserting a plunger into the extrusion body and applying pressure to the plunger to cause the moldable material to be forced through at least one 
With regards to claim 12, Kreuzer teaches that a direction of travel of the plunger incudes down during the stroke and the material passes through the extruded feature in a direction perpendicular to downward (Fig. 1-7).
With regards to claim 14, Kreuzer depicts the extruded material extending from the body (Fig. 7).
With regards to claim 16, Kreuzer teaches that the plunger pressed the material until the material presses against an impermeable barrier that forces the material through extrusion openings (Fig. 1-7).
With regards to claim 18, Kreuzer teaches accessories that can interact with the extruded material (Fig. 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 7-12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggild et al. (PN 3157933).
With regards to claims 1 and 17, Boggild teaches a toy system comprising a toy body comprising an interface (Fig. 1) an extrusion body (2) comprising a sidewall that defines an interior region in which the sidewall extends from a first open end at the top to a second open end at the bottom in which an extrusion feature is provided in the side between the two ends through which material is pressed by the plunger (13) (Fig. 1-4).
Boggild teaches that the moldable material passes through an extrusion feature, but does not explicitly teach a plurality of features; however, barring a showing of unexpected results it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include a plurality of features as mere duplication of parts presents a case of prima facie obviousness.
With regards to claim 2, Boggild teaches that the moldable material passes through the extrusion feature in a direction perpendicular to the direction of the plunger (Fig. 1-4).
With regards to claim 3, the extrusion feature of Boggild is interpreted as slot shaped.
With regards to claims 7 and 8, Boggild teaches a cylindrical tube (Fig. 4).
With regards to claim 9, the device of Boggild is interpreted as capable of working upon clay or dough.
 With regards to claims 10 and 19, the tube of Boggild is open at both ends (Fig. 1-4).
With regards to claim 11, Boggild teaches a method of extruding moldable material comprising placing a moldable material in an interior of an extrusion body, inserting a plunger into the extrusion body and applying pressure to the plunger to cause the moldable material to be forced through at least one extrusion feature in the sidewall of the extrusion body to form an extruded moldable material (Fig. 1-4, col 3 ln 8-59).
With regards to claim 12, Boggild teaches that the moldable material passes through the extrusion feature in a direction perpendicular to the direction of the plunger (Fig. 1-4).
With regards to claim 16, Boggild teaches that the moldable material is pressed against an impermeable barrier at the bottom of the tubular shaft (Fig. 4).
With regards to claim 18, Boggild teaches at least one accessory to interact with the material (Fig 6, 7).



Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaruba et al. (PN 4623319) as applied to claims 11 and 14 above, and further in view of Kreuzer (PN 7275924).
With regards to claims 13 and 15, Zaruba teaches a children’s toy which utilizes a malleable clay.  It is well known in the art at the time the invention was effectively filed that children’s clay or dough comes in containers which allow for repeated use as shown in Kreuzer (canisters 14).  It would have been obvious to one of ordinary skill in the art such as a child playing with a toy to place the extruded material back in the canister for later use.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuzer (PN 7275924) as applied to claims 11 and 14 above.
With regards to claims 13 and 15, Kreuzer teaches that it is well known in the art at the time the invention was effectively filed that children’s clay or dough comes in containers which allow for repeated use as shown in Kreuzer (canisters 14).  It would have been obvious to one of ordinary skill in the art such as a child playing with a toy to place the extruded material back in the canister for later use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barthold – PN 5297980
Yamane – Pub No 2001/0041196


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GALEN H HAUTH/Primary Examiner, Art Unit 1742